Exhibit 10.1

 



 

 

PURCHASE AGREEMENT

 

$10,000,000

 

5.75% Fixed Rate Senior Notes due 2022

 

February 13, 2017

 

Ladies and Gentlemen:

 

Eagle Bancorp Montana, Inc., a Delaware corporation (the “Company”), agrees with
the several purchasers named in Schedule I hereto (the “Purchasers”) as follows:

 

1.                  Issuance of Notes. Subject to the terms and conditions
herein contained, the Company agrees to issue and sell to the Purchasers
$10,000,000 in aggregate principal amount of the Company’s 5.75% Fixed Rate
Senior Notes due 2022 (each a “Senior Note” and, collectively, the “Senior
Notes”).

 

This Purchase Agreement and the Senior Notes are collectively referred to herein
as the “Documents,” and the transactions contemplated hereby and thereby are
collectively referred to herein as the “Transactions.”

 

2.                  Purchase, Sale and Delivery.

 

(a)                On the basis of the representations, warranties, agreements
and covenants herein contained and subject to the terms and conditions herein
set forth, the Company agrees to sell to each Purchaser, severally and not
jointly, and each Purchaser, severally and not jointly, agrees to purchase from
the Company, at a purchase price of 100% of the aggregate principal amount
thereof, the aggregate principal amount of the Senior Notes set forth in
Schedule I opposite the name of such Purchaser. Delivery to the Purchasers of,
and payment for, the Senior Notes will be made at a closing (the “Closing”) to
be held at 9:00 a.m., Eastern Time, on February 13, 2017 (the “Closing Date”) at
the offices of Holland & Knight LLP, 800 17th Street, NW, Suite 1100,
Washington, D.C. 20006 (or at such other place as will be reasonably acceptable
to the Purchasers).

 

(b)               The Company will deliver to the respective Purchasers one or
more Senior Notes in the form set forth on Exhibit A hereto, registered in such
names and denominations as such Purchasers may request, against payment by such
Purchasers of the purchase price therefor by immediately available federal funds
bank wire transfer to such bank account or accounts as the Company will
designate to the Purchasers at least two business days prior to the Closing.

 

(c)                In conjunction with and as additional (but independent)
supporting evidence for certain of the covenants, representations and warranties
made by the Company herein, at the Closing, the Company will deliver or cause to
be delivered to each Purchaser each of the following, the delivery of which will
be a condition to the Purchaser’s obligation to purchase the Senior Notes:

 

1 

 



(i)                 A copy, certified by the Secretary or Assistant Secretary of
the Company, of (1) the certificate of formation of the Company, including all
amendments thereto, (2) the bylaws of the Company and (3) the resolutions of the
Board of Directors of the Company, including all amendments thereto, authorizing
the execution, delivery and performance of the Documents;

 

(ii)               A good standing certificate of the Company issued by the
Secretary of State of the State of Delaware dated no more than ten (10) days
prior to the Closing Date; and

 

(iii)             An incumbency certificate of the Secretary or Assistant
Secretary of the Company certifying the names of the officer or officers of the
Company authorized to sign the Documents and any other documents provided for in
this Purchase Agreement, together with a sample of the true signature of each
such officer.

 

3.                  Representations and Warranties of the Company. Except as set
forth in any of the reports (the “SEC Reports”) the Company files with the U.S.
Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder, or as otherwise set forth in the disclosure
schedules delivered by the Company to the Purchasers as of the date hereof
(collectively, “Previously Disclosed”), the Company represents and warrants to,
and agrees with, each Purchaser that, as of the Closing Date:

 

(a)                Subsidiaries. The Company has Previously Disclosed each of
the Company’s subsidiaries that is a “significant subsidiary” as defined in Rule
1-02 of Regulation S-X (each a “Subsidiary” and collectively, the
“Subsidiaries”).

 

(b)               Incorporation and Good Standing of the Company and its
Subsidiaries. The Company and each of its Subsidiaries (i) has been duly
organized or formed, as the case may be, is validly existing and is in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to carry on its business as now being conducted
and to own, lease and operate its properties and assets, and (iii) is duly
qualified or licensed to do business and is in good standing as a foreign
corporation, partnership or other entity as the case may be, authorized to do
business in each jurisdiction in which the nature of such businesses or the
ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (1) the properties, business,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, (2) the ability of the
Company or any Subsidiary to perform its obligations in all material respects
under any Document, (3) the validity or enforceability of any of the Documents,
or (4) the consummation of any of the Transactions (each, a “Material Adverse
Effect”); provided, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting principles generally
applicable to banks, savings associations or their holding companies, (B)
changes, after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by Governmental Authority (as defined below), (C)
actions or omissions of the Company expressly required by the terms of this
Agreement or the Senior Notes or taken with the prior written consent of
Purchasers, (D) changes in general economic, monetary or financial conditions in
the United States, (E) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism, (F) the
failure of the Company to meet any internal projections, forecasts, estimates or
guidance for any period ending after December 31, 2015 (but not excluding the
underlying causes of such failure), or (G) the public disclosure of this
Agreement or the transactions contemplated by this Agreement; provided, further,
however, that if any event described in clause (A), (B), (D) or (E) of this
Section 3(b) occurs and such event has a materially disproportionate effect on
the Company relative to other banks, savings associations and their holding
companies in the United States, then such event will be deemed to have had a
Material Adverse Effect. The Company is registered as a bank holding company
under the Bank Holding Company Act of 1956, as amended. Opportunity Bank of
Montana (the “Bank”) is a Montana-chartered commercial bank and is validly
existing and in good standing under the laws of the State of Montana. The
deposit accounts of the Bank are insured up to the applicable limits by the
Deposit Insurance Fund of the Federal Deposit Insurance Corporation (the “FDIC”)
to the fullest extent permitted by law and the rules and regulations of the
FDIC, and no proceeding for the revocation or termination of such insurance is
pending or, to the knowledge of the Company, has been instituted or is
threatened or contemplated.

 

2 

 



(c)                Capitalization and Other Capital Stock Matters. All of the
outstanding shares of capital stock or other equity interests of each of the
Subsidiaries are owned, directly or indirectly, by the Company, free and clear
of all liens, security interests, mortgages, pledges, charges, equities, claims
or restrictions on transferability or encumbrances of any kind (collectively,
“Liens”), other than those imposed by the Securities Act of 1933, as amended
(the “Securities Act”) and the securities or “Blue Sky” laws of certain U.S.
state jurisdictions.

 

(d)               Legal Power and Authority. The Company has all necessary power
and authority to execute, deliver and perform its obligations under the
Documents to which it is a party and to consummate the Transactions.

 

(e)                The Purchase Agreement. This Purchase Agreement has been duly
authorized, and duly and validly executed and delivered by the Company.

 

(f)                Notes. The Senior Notes have been duly authorized by the
Company and when issued and delivered to and paid for by the Purchasers in
accordance with the terms of this Purchase Agreement, will have been duly
executed and delivered and will constitute legal, valid and binding obligations
of the Company, and enforceable against the Company in accordance with their
terms, except that the enforcement thereof may be limited by (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.

 

3 

 



(g)               Compliance with Existing Instruments. Neither the Company nor
any of the Subsidiaries is (i) in violation of its certificate of formation,
bylaws or other organizational documents (the “Charter Documents”); (ii) in
violation of any U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. federal, state,
local or other governmental or regulatory authority, governmental or regulatory
agency or body, court, arbitrator or self-regulatory organization (each, a
“Governmental Authority”), applicable to any of them or any of their respective
properties; or (iii) in breach of or default under any material bond, debenture,
note, loan or other evidence of indebtedness, indenture, mortgage, deed of
trust, lease or any other agreement or instrument (in each case, excluding
deposits) to which any of them is a party or by which any of them or their
respective property is bound (collectively, the “Applicable Agreements”),
except, in the case of clauses (ii) and (iii) for such violations, breaches or
defaults that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(h)               No Material Adverse Effect. Since December 31, 2015, there has
not been any fact, event, change, occurrence, condition, development,
circumstance or effect that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

 

(i)                 No Conflicts. Neither the execution, delivery or performance
of the Documents nor the consummation of any of the Transactions will conflict
with, violate, constitute a breach of or a default (with the passage of time or
otherwise) or a Debt Repayment Triggering Event (as defined below) under, result
in the imposition of a Lien on any assets of, or any penalty against, the
Company or any of the Subsidiaries, or result in a Debt Repayment Triggering
Event, in each case, under or pursuant to (i) the Charter Documents, (ii) any
Applicable Agreement, (iii) any Applicable Law or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
the Company. “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of the
Subsidiaries or any of their respective properties, except, in the case of
clauses (ii), (iii) and (iv), to the extent where such conflict, violation,
breach or default would not reasonably be expected to have a Material Adverse
Effect.

 

(j)                 No Consents. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company in connection with, or, contemplation of, the execution and
delivery of, and performance under, the Documents that have not been filed,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act, state securities or blue sky laws and any applicable federal or state
banking laws and regulations.

 

4 

 



(k)               Offering of Securities. Neither the Company nor any person
acting on its behalf has taken any action which would subject the offering,
issuance or sale of the Senior Notes to the registration requirements of the
Securities Act. Neither the Company nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Senior Notes pursuant to the
transactions contemplated by the Documents. Assuming the accuracy of Purchasers’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Senior Notes
by the Company to Purchasers.

 

(l)                 Financial Statements. The audited consolidated financial
statements and related notes and supporting schedules of the Company as of and
for the years ended December 31, 2015 and 2014 present fairly in accordance
GAAP, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries, as of the
respective dates and for the respective periods to which they apply.

 

(m)             Tax Law Compliance. The Company and each of its Subsidiaries has
(i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

 

(n)               Intellectual Property Rights. The Company and each of its
Subsidiaries owns or licenses or otherwise has the right to use all patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, domain names and
trade names (collectively, “Intellectual Property”) that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other person with respect thereto, except for such infringements and
conflicts which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No trademark or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any of its
Subsidiaries infringes upon or conflicts with any rights owned by any other
person, and no claim or litigation regarding any of the foregoing is pending or
threatened, except for such infringements and conflicts which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the best knowledge of the Company, no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code pertaining to Intellectual Property is pending or proposed, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5 

 



(o)               Insurance. The Company and its Subsidiaries maintain insurance
on their business activities and assets provided by reputable insurers in an
amount that the Company’s and Subsidiaries’ Board of Directors has determined to
be appropriate in light of the Company’s and Subsidiaries’ business activities.

 

(p)               Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” that is required to be registered under
the Investment Company Act of 1940, as amended, and the rules and regulations of
the SEC thereunder.

 

(q)               No Brokers. Neither the Company nor any of its affiliates is
under any obligation to pay any broker’s fee or commission or finder’s fee in
connection with the Transactions, other than commissions or fees payable to
Brean Capital, LLC, as placement agent (the “Placement Agent”).

 

(r)                 Foreign Corrupt Practices Act. None of the Company or any
Subsidiary, nor, to the knowledge of the Company or any Subsidiary, any
director, officer, employee, agent or other person acting on behalf of the
Company or any Subsidiary has, in the course of its actions for, or on behalf
of, the Company or any Subsidiary (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or employee from corporate funds; (iii)
violated or is in violation of any provision of the FCPA; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any domestic government official, such foreign official or employee.

 

(s)                Regulatory Matters. Neither the Company nor any of its
Subsidiaries (i) is subject to any cease and desist or other similar order or
enforcement action issued by, (ii) is a party to any written agreement, consent
agreement or memorandum of understanding with, (iii) is a party to any
commitment letter or similar undertaking to, or (iv) is subject to any capital
directive by, and since December 31, 2015, neither the Company nor any of its
Subsidiaries has adopted any board resolutions at the request of, any Regulatory
Agency that currently restricts in any material respect the conduct of its
business or that in any material manner relates to its capital adequacy, its
liquidity and funding policies and practices, its ability to pay dividends, its
credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company nor any of its Subsidiaries been
advised since December 31, 2015 by any Regulatory Agency that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement. As
used herein, the term “Regulatory Agency” means any federal or state agency
charged with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits, or any court, administrative agency or commission or other
Governmental Authority having supervisory or regulatory authority with respect
to the Company or any of the Subsidiaries.

 

6 

 



(t)                 Derivative Financial Instruments. Any and all material
swaps, caps, floors, futures, forward contracts, option agreements (other than
stock options issued to the Company’s employees, directors, agents or
consultants) and other derivative financial instruments, contracts or
arrangements, whether entered into for the account of the Company or one of the
Subsidiaries or for the account of a customer of the Company or one of the
Subsidiaries, were entered into in the ordinary course of business and in
accordance with Applicable Laws, rules, regulations and policies of all
applicable regulatory agencies and with counterparties believed by the Company
to be financially responsible at the time.

 

(u)               Pending Litigation. There are no actions, suits, proceedings
or written agreements pending, or, to Company’s knowledge, threatened or
proposed, against Company or any of its Subsidiaries at law or in equity or
before or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that,
either separately or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries or affect issuance
or payment of the Senior Notes; and neither Company nor any of its Subsidiaries
is a party to or named as subject to the provisions of any order, writ,
injunction, or decree of, or any written agreement with, any court, commission,
board or agency, domestic or foreign, that either separately or in the
aggregate, will have a Material Adverse Effect on Company or any of its
Subsidiaries.

 

(v)               Title to Property. Company and any Subsidiary have good and
marketable title to their respective property and assets material to their
business, except for property sold, collected or otherwise disposed of in the
ordinary course of Company’s business. All material leases are valid and
subsisting and are in full force and effect in all material respects.

 

(w)             Possession of Licenses and Permits. Each of Company and its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Authority necessary to conduct the business now operated by it
except where the failure to possess such Governmental Licenses would not,
individually or in the aggregate, have a Material Adverse Effect on Company or
such applicable Subsidiary; each of Company and its Subsidiaries is in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, singly or in the aggregate,
have a Material Adverse Effect on Company or such applicable Subsidiary; all of
the Governmental Licenses are valid and in full force and effect, except where
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Company or such applicable Subsidiary; and neither Company nor any Subsidiary
of Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.

 

(x)               Accuracy of Representations. The Company understands that the
Placement Agent and each Purchaser are relying upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Purchase Agreement.

 

7 

 



(y)               Pari Passu. Each Senior Note issued in the Transactions will
rank pari passu with all Senior Notes issued in the Transactions.

 

4.                  Representations and Warranties of the Purchasers. Each
Purchaser represents and warrants to the Company, severally and not jointly, as
follows:

 

(a)                Organization and Authority. Such Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely affect such Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated by this Purchase Agreement on a timely basis, and such
Purchaser has the corporate or other power and authority and governmental
authorizations to own its properties and assets and to carry on its business as
it is now being conducted.

 

(b)               Legal Power and Authority. The Purchaser has all necessary
power and authority to execute, deliver and perform its obligations under the
Documents to which it is a party and to consummate the Transactions.

 

(c)                Authorization and Execution. This Purchase Agreement has been
duly and validly authorized, executed and delivered by the Purchaser, and
assuming due authorization, execution and delivery by the Company, is a valid
and binding obligation of such Purchaser enforceable against such Purchaser in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).

 

(d)               No Conflicts. Neither the execution, delivery or performance
of the Documents nor the consummation of any of the Transactions will conflict
with, violate, constitute a breach of or a default (with the passage of time or
otherwise) under (i) any agreement to which the Purchaser is a party, (ii) any
Applicable Law or (iii) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting the Purchaser except for such
violations and conflicts that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on Purchaser.

 

(e)                Investment. The Purchaser is acquiring the Senior Notes for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof, and such Purchaser has no present
intention of selling or distributing the Senior Notes. The Purchaser does not
have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participation to such person or entity or to
any third person or entity with respect to the Senior Notes other than as set
forth in this Purchase Agreement. The Purchaser will not sell or otherwise
dispose of any of the Senior Notes, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws.

 

8 

 



(f)                Knowledge and Experience.

 

(i)                 The Purchaser has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company such that the Purchaser is capable of evaluating the merits and
risks of its investment in the Company and has the capacity to protect its own
interests in connection with such an investment. The Purchaser is an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act and as contemplated by subsections (1),
(2), (3) or (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000
in total assets. The Purchaser is able to bear the economic risk of holding the
Senior Notes indefinitely, or losing its entire investment in the Company, which
is not disproportionate to the Purchaser’s net worth.

 

(ii)               The Purchaser acknowledges that such Purchaser and its
advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by such
Purchaser or its advisors and has been given the opportunity to ask questions
of, and to receive answers from, persons acting on behalf of the Company
concerning terms and conditions of the Transactions contemplated by this
Purchase Agreement in order to make an informed and voluntary decision to enter
into such Agreement.

 

(iii)             The Purchaser has made its own investment decision based upon
its own judgment, due diligence and advice from such advisers as it has deemed
necessary and not upon any view expressed by any other person or entity,
including, without limitation, the Placement Agent. Neither such inquiries nor
any other due diligence investigations conducted by such Purchaser or its
advisors or representatives, if any, will modify, amend or affect the
Purchaser’s right to rely on the Company’s representations and warranties
contained herein. The Purchaser is not relying upon, and has not relied upon,
any advice, statement, representation or warranty made by any person or entity
by or on behalf of the Company, including, without limitation, the Placement
Agent, except for the express statements, representations and warranties of the
Company made or contained in this Purchase Agreement. Furthermore, the Purchaser
acknowledges that: (i) the Placement Agent has not performed any due diligence
review on behalf of the Purchaser; (ii) nothing in this Purchase Agreement or
any other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Senior Notes constitutes legal, tax or
investment advice and such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Senior Notes; and (iii) the
Purchaser received or had access to all of the information such Purchaser deemed
necessary in order to make its decision to invest in the Senior Notes. The
Placement Agent and its respective affiliates (and their respective officers,
directors, employees, agents, advisors, attorneys and consultants) are
third-party beneficiaries to this Section 4.

 

9 

 



(iv)             Private Placement; No Registration of Securities. The Purchaser
understands and acknowledges that the Senior Notes are being sold by the Company
without registration under the Securities Act in reliance on the exemption from
federal and state registration set forth in, respectively, Rule 506(b) of
Regulation D promulgated under Section 4(a)(2) of the Securities Act and Section
18 of the Securities Act, or any state securities laws, and accordingly, may be
resold, pledged or otherwise transferred only if exemptions from the Securities
Act and applicable state securities laws are available to it. Such Purchaser
further acknowledges and agrees that all certificates or other instruments
representing the Senior Notes will bear the restrictive legend set forth in the
form of Senior Note, which is attached as an exhibit to this Agreement. Such
Purchaser further acknowledges its primary responsibilities under the Securities
Act and, accordingly, will not sell or otherwise transfer the Senior Notes or
any interest therein without complying with the requirements of the Securities
Act and the rules and regulations promulgated thereunder and the requirements
set forth in this Purchase Agreement. Such Purchaser represents that it
understands the resale limitations imposed by Rule 144 promulgated under the
Securities Act and by the Securities Act on the Senior Notes.

 

(v)               No Offering Memorandum. The Purchaser acknowledges that: (i)
the Company is not providing the Purchasers with the written disclosures that
would be required if the offer and sale of the Senior Notes were registered
under the Securities Act, nor are the Purchasers being provided with any
offering circular or prospectus prepared in connection with the offer and sale
of the Senior Notes; (ii) the Purchaser has conducted its own examination of the
Company and its Subsidiaries and the terms of the Senior Notes to the extent it
deems necessary to make its decision to purchase the Senior Notes; and (iii) the
Purchaser has availed itself of access to financial and other information
concerning the Company and its Subsidiaries to the extent it deems necessary to
make its decision to purchase the Senior Notes.

 

(vi)             Placement Agent. The Purchaser will purchase the Senior Note(s)
directly from the Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other brokers or dealers have any obligation
to make a market in the Senior Notes.

 

(vii)           Accuracy of Representations. The Purchaser understands that the
Placement Agent and the Company are relying upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Purchase Agreement.

 

(viii)         Confidential Investor Questionnaire. Purchaser hereby represents
and warrants that the information about the Purchaser set forth in the
Confidential Investor Questionnaire delivered to the Company together with or
prior to the delivery of this Purchase Agreement is true, correct and complete
in all respects. The Purchaser covenants that prior to the Closing Date it will
promptly notify the Company of any material changes to the information set forth
in such Confidential Investor Questionnaire.

 

10 

 



5.                  Miscellaneous.

 

(a)                Notices. Notices given under this Purchase Agreement will be
addressed as follows: (i) if to the Company, to: Eagle Bancorp Montana, Inc.,
1400 Prospect Avenue, Helena, MT 59601-0000, Attention: President and Chief
Executive Officer, with a copy to (which copy alone shall not constitute
notice): Holland & Knight LLP, 800 17th Street, NW, Suite 1100, Washington, DC
20006, Attention: Norman B. Antin and Jeffrey D. Haas, and (ii) if to the
Purchasers, to their respective addresses listed in Schedule I (or in any case
to such other address as the person to be notified may have requested in
writing).

 

(b)               Beneficiaries. This Purchase Agreement is made for the sole
benefit of Company and the Purchasers, and no other person will be deemed to
have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor will any other person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agent may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Purchase Agreement. The term “successors and assigns” will not include a
purchaser of any of the Senior Notes from any Purchaser merely because of such
purchase.

 

(c)                Governing Law; Waiver of Jury Trial. This Purchase Agreement
will be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to conflicts of law principles. TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, EACH OF THE COMPANY AND EACH PURCHASER KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT OR
THE SUBORDINATED NOTES, OR ANY OTHER STATEMENTS OR ACTIONS OF THE COMPANY OR
PURCHASERS. THE COMPANY AND EACH PURCHASER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL.

 

(d)               Expenses. All costs and expenses incurred in connection with
the transactions contemplated by this Agreement will be borne and paid by the
party incurring the expense.

 

(e)                Entire Agreement; Counterparts. This Purchase Agreement
constitutes the entire agreement of the parties to this Purchase Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Purchase Agreement may be executed by facsimile and in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered will be deemed to be an original and all of
which taken together will constitute but one and the same instrument. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a “.pdf” format data file, such signature will create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

11 

 



(f)                Headings. The headings in this Purchase Agreement are for
convenience of reference only and will not limit or otherwise affect the meaning
hereof.

 

(g)               Severability. If any term, provision, covenant or restriction
of this Purchase Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein will remain in full force and effect
and will in no way be affected, impaired or invalidated, and the parties hereto
will use their reasonable best efforts to find and employ an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.

 

(h)               Amendment. This Purchase Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may be given, provided that the same is executed by the Company and such
Purchasers as may intend to be bound by such amendment, modification,
supplement, waiver or consent; provided, however, that no such amendment,
modification, supplement, waiver or consent will be effective against any such
Purchaser who fails to so execute.

 



12 

 

[Company Signature Page]

 

IN WITNESS WHEREOF, the Company has caused this Purchase Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

  EAGLE BANCORP MONTANA, INC.                     By:         Peter J. Johnson  
  President and Chief Executive Officer

 

 

 

 

 

 

 



 

 

[Purchaser Signature Page]

 

IN WITNESS WHEREOF, the Purchaser has caused this Purchase Agreement to be
executed by its duly authorized representative as of the date first above
written.

 



  [PURCHASER]                     By:       Name:     Title:    

 

 

 

 

 

 



 

 

SCHEDULE I

 

[Intentionally omitted.]

 

 



 

 

SCHEDULE II

 

List of Subsidiaries

 



Entity Name Jurisdiction of Formation Opportunity Bank of Montana Montana Eagle
Bancorp Statutory Trust I Delaware



 

 

 

 

